           Case 1:21-cv-00313-JMF Document 15 Filed 02/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 NEAL GOLDMAN,                                                          :
                                                                        :
                                     Plaintiff,                         :    21-CV-0313 (JMF)
                                                                        :
                   -v-                                                  :        ORDER
                                                                        :
 RISHI GAUTAM et al.,                                                   :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On February 5, 2021, Defendant Paul Penney filed a motion to dismiss the complaint
under Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff
has twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint
once as a matter of course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
February 26, 2021. Plaintiff will not be given any further opportunity to amend the complaint
to address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendant files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendant files a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by February 26, 2021. Defendant’s reply, if any, shall be filed by March 5, 2021. At
the time any reply is served, the moving party shall supply the Court with one, double-sided
courtesy hard copy of all motion papers by mailing or delivering them to the Thurgood Marshall
United States Courthouse, 40 Centre Street, New York, New York.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for February 23, 2021 is adjourned sine die.

        SO ORDERED.

Dated: February 5, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
